  Case: 2:20-cv-04794-SDM-KAJ Doc #: 1 Filed: 09/14/20 Page: 1 of 8 PAGEID #: 1




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


CAROL A. WILSON,                          :
Administrator of Ohio                     :
Operating Engineers Health                :
and Welfare Plan, Ohio                    :
Operating Engineers Pension               :
Fund, Ohio Operating Engineers            :
Apprenticeship and Training Fund,         :
 and Ohio Operating Engineers Education   :
and Safety Fund                           :
                                          :
1180 Dublin Road                          :   Civil Action No. 2:20-cv-4794
Columbus, Ohio 43212,                     :
                                          :   Judge
                and                       :
                                          :   Magistrate Judge
Trustees of the Ohio Operating            :
Engineers Health and Welfare              :
Plan and Ohio Operating Engineers         :
Pension Fund                              :
                                          :
1180 Dublin Road                          :
Columbus, Ohio 43212,                     :
                                          :
        Plaintiffs,                       :
                                          :
                v.                        :
                                          :
Patriot Drilling, Inc.                    :
10125 Daniels Road                        :
Creston, OH 44217,                        :
                                          :
                                          :
        Defendant.                        :
  Case: 2:20-cv-04794-SDM-KAJ Doc #: 1 Filed: 09/14/20 Page: 2 of 8 PAGEID #: 2




                                         COMPLAINT
JURISDICTION AND VENUE

              1.      Jurisdiction of this Court is based upon 29 U.S.C. §§ 1132(a)(3) and 1145,

as the action arises from Defendant's violation of and continued refusal to comply with the terms

and provisions of collectively bargained agreements, trust agreements, and employee-benefit

plans. Venue is proper pursuant to 29 U.S.C. § 1132(e)(2) and S.D. Ohio Civ. R. 82.1.

COUNT I

              2.      The Trustees of the Ohio Operating Engineers Health and Welfare Plan

(hereinafter referred to as the "Health and Welfare Trustees") are the duly appointed, qualified,

and acting trustees of the trust established as part of the Ohio Operating Engineers Health and

Welfare Plan by Amended Agreement and Declaration of Trust dated November 29, 1977, as

amended, (hereinafter referred to as the "Health and Welfare Trust") between the Labor Relations

Division of the Ohio Contractors Association, the Associated General Contractors of America,

and other employer associations, and the International Union of Operating Engineers, Locals

Nos. 18, 18A, and 18B, a labor organization representing employees in an industry affecting

commerce. The Health and Welfare Trustees bring this action in their fiduciary capacity as

trustees for and on behalf of the participants and beneficiaries of the Health and Welfare Trust.

The Health and Welfare Trust constitutes an "employee benefit plan" or "plan" within the

meaning of 29 U.S.C. §§ 1002(1), (2), (3), and 29 U.S.C. § 1132. The plan is administered in

Columbus, Ohio.

              3.      The Health and Welfare Trustees have authorized Carol A. Wilson,

Administrator of the Ohio Operating Engineers Health and Welfare Plan, to bring this claim and




                                               2
  Case: 2:20-cv-04794-SDM-KAJ Doc #: 1 Filed: 09/14/20 Page: 3 of 8 PAGEID #: 3




to seek the remedy prayed for on their behalf and on behalf of the participants and beneficiaries

of the Health and Welfare Trust and employee benefit plan.

              4.      Patriot Drilling, Inc. is an Ohio corporation with its principal place of

business in Creston, Ohio, and at all relevant times has been engaged in an industry affecting

commerce, i.e., contracting work.

              5.      Defendant is an employer engaged in commerce and in an industry

affecting commerce within the meaning of 29 U.S.C. § 1003.

              6.      Defendant executed a 2017-2020 Highway Heavy Construction Agreement

dated October 1, 2018, an Agreement to Pay Fringe Benefits Weekly dated October 1, 2018 and a

2000 Hour Addendum Agreement dated October 1, 2018, by the terms of which Defendant also

became a party to the Agreement and Declaration of Trust (the "Health and Welfare Trust

Agreement") that established the Ohio Operating Engineers Health and Welfare Plan, and

became bound by the terms and conditions set forth therein. Copies of the signatory pages of the

agreements are attached and marked "Exhibit A" and incorporated herein. These agreements

contain provisions whereby Defendant agreed to make timely payments to the Health and

Welfare Trustees for each employee covered by the agreements.

              7.      Defendant has failed to make timely payments to the Health and Welfare

Trustees for each covered employee and has failed to perform the obligations imposed by the

terms and conditions of the 2017-2020 Highway Heavy Construction Agreement, the Agreement

to Pay Fringe Benefits Weekly, the 2000 Hour Addendum Agreement and the Health and

Welfare Trust Agreement.

              8.      The Trustees' Field Auditor audited Defendant's payroll records on

July 21, 2020. This audit disclosed unpaid contributions for the period October 1, 2018 to


                                               3
  Case: 2:20-cv-04794-SDM-KAJ Doc #: 1 Filed: 09/14/20 Page: 4 of 8 PAGEID #: 4




July 1, 2020, owed to the Health and Welfare Trustees. Defendant is delinquent in making

contributions to the Health and Welfare Trustees in the total amount of $27,093.70.

COUNT II

               9.     Plaintiffs incorporate by reference the allegations of paragraphs 1 through

8 above as fully as if rewritten herein and further state that the Trustees of the Ohio Operating

Engineers Pension Fund (hereinafter referred to as the "Pension Trustees") are the duly

appointed, qualified, and acting trustees of the trust established as a part of the Ohio Operating

Engineers Pension Fund by Amended Agreement and Declaration of Trust dated

November 29, 1977, as amended, (hereinafter referred to as the "Pension Trust") between the

Labor Relations Division of the Ohio Contractors Association, the Associated General

Contractors of America, and other employer associations, and the International Union of

Operating Engineers, Locals Nos. 18, 18A, and 18B, a labor organization representing employees

in an industry affecting commerce. The Pension Trustees bring this action in their fiduciary

capacity as trustees for and on behalf of the participants and beneficiaries of the Pension Trust.

The Pension Trust constitutes an "employee benefit plan" or "plan" within the meaning of 29

U.S.C. §§ 1002(1), (2), (3), and 29 U.S.C. § 1132. The plan is administered in Columbus, Ohio.

               10.    The Pension Trustees have authorized Plaintiff Carol A. Wilson,

Administrator of the Ohio Operating Engineers Pension Fund, to bring this claim and to seek the

remedy prayed for on their behalf, and on behalf of the participants and beneficiaries of the

Pension Trust and employee benefit plan.

               11.    Under the provisions of the agreements described in paragraph 6 above,

Defendant became a party to the Agreements and Declaration of Trust (the "Pension Trust

Agreement") that established the Ohio Operating Engineers Pension Fund, and became bound by


                                                4
  Case: 2:20-cv-04794-SDM-KAJ Doc #: 1 Filed: 09/14/20 Page: 5 of 8 PAGEID #: 5




the terms and conditions set forth therein. The 2017-2020 Highway Heavy Construction

Agreement, the Agreement to Pay Fringe Benefits Weekly, the 2000 Hour Addendum Agreement

and the Pension Trust Agreement contain provisions whereby Defendant agreed to make timely

payments to the Pension Trustees for each employee covered by the agreements.

               12.     Defendant has failed to make timely payments to the Pension Trustees for

each covered employee and has failed to perform the obligations imposed by the terms and

conditions of the agreements and the Pension Trust Agreement.

               13.     The Trustees' audit disclosed unpaid contributions owed for the period

October 1, 2018 to July 1, 2020, to the Pension Trustees. Defendant is delinquent in making

contributions to the Pension Trustees in the total amount of $1,000.00.

COUNT III

               14.      Plaintiffs incorporate by reference the allegations of paragraphs 1 through

13 above as fully as if rewritten herein and further state that the Trust Agreements, Defendant's

collectively bargained agreements, and the rules and regulations adopted by the Pension and

Health and Welfare Trustees on May 26, 1989, specifically provide that the Trustees shall be

entitled to recover interest of 1.5 percent per month (18 percent per annum) times the unpaid

balance of delinquent contributions in addition to the unpaid contributions. The assessment of

this interest is further authorized by 29 U.S.C. § 1132(g)(2)(B), which provides that in any action

brought by a fiduciary for or on behalf of a plan to collect contributions due the plan, in which a

judgment in favor of the plan is awarded, the Court must award the plan, in addition to the

unpaid contributions, interest on the unpaid contributions at the rate set by the plan.

               15.     Pursuant to the Trust Agreements, collectively bargained agreements, rules

and regulations adopted by the Trustees, and federal law, Defendant owes the Trustees of both


                                                  5
  Case: 2:20-cv-04794-SDM-KAJ Doc #: 1 Filed: 09/14/20 Page: 6 of 8 PAGEID #: 6




funds interest on the audit findings in the amount of $4,571.60, if paid on or before

September 15, 2020, plus $421.53 per month thereafter that the audit findings remain unpaid, and

interest on the unaudited delinquencies.

COUNT IV

               16.     Plaintiffs incorporate by reference the allegations of paragraphs 1 through

15 above as fully as if rewritten herein and further state that the Trust Agreements, Defendant's

collectively bargained agreements, and the rules and regulations adopted by the Trustees provide

that the Trustees shall be entitled to recover statutory interest at the rate of 18 percent per annum

on the unpaid contributions in addition to the unpaid contributions. The assessment of this

statutory interest is further authorized by 29 U.S.C. § 1132(g)(2)(C), which provides that in any

action brought by the fiduciary for or on behalf of a plan to collect contributions due the plan, in

which a judgment in favor of the plan is awarded, the court must award the plan, in addition to

the unpaid contributions and interest under § 1132(g)(2)(B), an amount equal to the greater of

(i) interest on the unpaid contributions or (ii) statutory interest in an amount specified in the

employee-benefit plan not in excess of 20 percent of the unpaid contributions.

               17.     Pursuant to the Trust Agreements, collectively bargained agreements, rules

and regulations adopted by the Trustees, and federal law, Defendant owes the Trustees of both

funds, in addition to the amounts specified in Counts I through III of this Complaint, an amount

equal to the greater of (i) interest on the unpaid contributions or (ii) statutory interest on the

unpaid audit findings, calculated at the rate of 18 percent per annum on the unpaid audit findings

(up to a "cap" of 20 percent of the unpaid audit findings), which amount is presently $4,571.60, if

paid on or before September 15, 2020, plus $421.53 per month thereafter that the audit findings

remain unpaid and interest on the unaudited delinquencies.


                                                 6
  Case: 2:20-cv-04794-SDM-KAJ Doc #: 1 Filed: 09/14/20 Page: 7 of 8 PAGEID #: 7




COUNT V

               18.      Plaintiffs incorporate by reference the allegations of paragraphs 1 through

17 above as fully as if rewritten herein and further state that the Trust Agreements, Defendant's

collectively bargained agreements, and the rules and regulations adopted by the Trustees provide

that the Trustees shall be entitled to recover all costs of collection, including reasonable attorneys

fees,   in   addition   to   the   delinquent    contributions    owed     by   Defendant. Further,

29 U.S.C. § 1132(g)(2)(D) specifically provides that in any action brought by a fiduciary for or

on behalf of a plan to collect contributions due the plan, in which a judgment in favor of the plan

is awarded, the court must award the plan, in addition to the unpaid contributions, reasonable

attorneys fees and costs of the action.

               19.      Pursuant to the Trust Agreements, collectively bargained agreements, rules

and regulations adopted by the Trustees, and federal law, Defendant owes the Trustees of both

funds reasonable attorneys’ fees as set by the court and court costs.

               WHEREFORE, Plaintiff Health and Welfare Trustees demands judgment against

Defendant for the sum of $27,093.70, plus whatever sums are found owing pursuant to

subsequent audits and monthly reports for which contributions have not been paid;

               WHEREFORE, Plaintiff Pension Trustees demands judgment against Defendant

for the sum of $1,000.00, plus whatever sums are found owing pursuant to subsequent audits and

monthly reports for which contributions have not been paid;

               WHEREFORE, both Plaintiffs herein demand judgment against Defendant for

interest in the amount of $4,571.60 if paid on or before September 15, 2020, plus $421.53 per

month thereafter, in which the audit findings and/or monthly contributions remain unpaid, plus




                                                  7
   Case: 2:20-cv-04794-SDM-KAJ Doc #: 1 Filed: 09/14/20 Page: 8 of 8 PAGEID #: 8




whatever sums are found owing pursuant to subsequent audits and monthly reports for which

contributions have not been paid; and

               WHEREFORE, both Plaintiffs herein demand judgment against Defendant for an

amount equal to the interest on the unpaid contributions in the amount of $4,571.60 if paid on or

before September 15, 2020, plus $421.53 per month thereafter, in which the audit findings and/or

monthly contributions remain unpaid; plus all costs of collection including reasonable attorneys’

fees as fixed by the Court; plus court costs; and such other and further legal or equitable relief to

which they may be entitled.



                                              Respectfully submitted,


                                              /s/ Daniel J. Clark
                                              Daniel J. Clark, Trial Attorney
                                              Ohio Supreme Court No. 0075125
                                              VORYS, SATER, SEYMOUR AND PEASE LLP
                                              52 East Gay Street
                                              Post Office Box 1008
                                              Columbus, Ohio 43216-1008
                                              (614) 464-6436

                                              Attorney for Plaintiffs,
                                              Carol A. Wilson, et al.




                                                 8
37107444
